February 23, 1911.
On the 20th of February, 1911, I received the following telegram directed to me at Abbeville, S.C.: "Please wire Clerk Brooks to hold up remittitur in Hunter case, until further instructions from you. Have motion to make in case which cannot be made until Judge Watts comes in this circuit.
(Signed) FRED W. DOMINICK." *Page 542 
On that day I sent the following message to the clerk of the Supreme Court: "Hold remittitur in Hunter case until further orders."
As I regarded the appellant's attorney's telegram in the nature of a petition, though informal, and desiring that a formal petition should be filed, I telegraphed Mr. Fred W. Dominick as follows: "Have ordered stay. File petition stating grounds in Supreme Court."
After careful consideration I have reached the conclusion that a stay of the remittitur is not a prerequisite to the hearing of a motion before a Circuit Judge.
Under these circumstances it will not be necessary to await the filing of the formal petition.
It is therefore ordered, that the petition be dismissed and that the order heretofore granted by me be revoked.